Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed 2-05-2019.  Claims 1 through 15 are presently pending and are presented for examination.

Priority
The applicants’ claim of priority to Korean application KR10-2018-0013783, filed on 2/05/2018 is acknowledged.

Information Disclosure Statement	
The Information Disclosure Statements filed on 7/17/2019 have been considered by the Examiner.  

Claim Interpretation
35 USC 112(f) Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(b) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(c) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the First Electronic Controller, the Second Electronic Controller and the Monitor of claim 1 and the Vehicle Controller of claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The 3 prong analysis was conducted for the non-structural elements in claims 1 (the first electronic controller, the second electronic controller and the monitor) and 9 (vehicle controller).    All of these non-structural elements invoked 35 USC 112(f), but the Examiner was able to find sufficient structure for them in the disclosure.

Intended Use
Claim 6 recites “… is a control command for emergency control of the first vehicle control command.” The Examiner is interpreting this limitation as intended 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  
 Claims 1-3, 5-6 and 10-13 are rejected under 35 USC 102 as being anticipated by Fuhrman et al. (US Patent 9563523 B2), hereinafter referred to as Fuhrman.

With respect to claim 1, "A vehicle control apparatus having a redundant architecture, the vehicle control apparatus comprising:…" [see Fuhrman col. 2 lines 46-63, Fig. 1 teaches a vehicle control system that has two controllers (redundant architecture) to ensure the vehicle can still operate if the primary controller fails].  
"…a receiver configured to receive sensing information from a vehicle sensor; a first electronic controller configured to generate a first vehicle control command based on the received sensing information;…" [see Fuhrman col. 3 
 "…a monitor configured to monitor whether the first electronic controller is out of order;…" [see Fuhrman col. 3 lines 43-47 teaches a monitoring system that monitors the controllers for failure and col. 3 lines 60-67 teaches a monitoring system in the second controller monitoring the primary controller for failure].
"…and a second electronic controller configured to generate a second vehicle control command based on the received sensing information if the first electronic controller is out of order." [see Fuhrman col. 4 lines 37-49 teaches that when the fail detector in the secondary controller determines that the secondary controller should assume control because the primary controller has failed , the microprocessor of the secondary controller receives input data from vehicle sensors  and generates vehicle control commands based on that data to send to the actuator/ system].

With respect to claim 2, "The vehicle control apparatus of claim 1,…” [see the above rejection for claim 1].
“…wherein the second electronic controller generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller." [see Fuhrman col. 3 lines 61-67 and col. 4 lines 1-10 teaches the secondary controller includes the fail detector/ decider module 
 
With respect to claim 3, "The vehicle control apparatus of claim 2,…" [see the above rejection for claim 2].
“…wherein the second electronic controller generates the second vehicle control command using sensing information…" [see Fuhrman col. 4 lines 37-49 teaches the microprocessor of the secondary controller receives input data from vehicle sensors  and generates vehicle control commands based on that data to send to the actuator/ system].
"…or a combination of sensing information that is different from sensing information or a combination of sensing information used in the algorithm for the first electronic controller." [see Fuhrman col. 3 lines 61-67 and col. 4 lines 1-10 teaches the secondary controller includes the fail detector/ decider module which monitors the primary controller; col. 4 lines 11-36 teaches the data and software used by the secondary controller only implements a fraction of the features implemented in the primary controller.  The Examiner is interpreting this to mean that the secondary controller uses different sensor 
 
With respect to claim 5, "The vehicle control apparatus of claim 1,…" [see the above rejection of claim 1].
"… wherein the second vehicle control command generated by the second electronic controller is at least one of the first vehicle control command." [see Fuhrman col. 4 lines 11-36 teaches the data and software used by the secondary controller may be very small in comparison to the primary controller because it only controls a fraction of the features controlled by the primary controller and the secondary controller only needs the minimum software required to safely operate the critical features of the system.  The Examiner is interpreting this to mean the secondary controller generates some of the same commands as the primary controller because it controls the same critical features controlled by the primary controller in order to maintain the safe operation of the control system]. 

With respect to claim 6, "The vehicle control apparatus of claim 5,…" [see the above rejection for claim 5].
"…wherein the second vehicle control command generated by the second electronic controller is a control command for emergency control of the first vehicle control command." [see Fuhrman col. 2 lines 15-34 teaches a primary controller that controls features of devices and a secondary controller that has 

  With respect to claim 10, "A vehicle control method based on a redundant architecture, the vehicle control method comprising: receiving sensing information from a vehicle sensor; generating, through a first electronic controller, a first vehicle control command based on the received sensing information;…”  [see Fuhrman col. 2 lines 46-63, Fig. 1 teaches a vehicle control system that has two controllers (redundant architecture) to ensure the vehicle can still operate if the primary controller fails; col. 3 lines 50-60 teaches the primary controller receives input data from the vehicle sensors and generates control actions based on that data and sends control commands to the vehicle actuator/ system; col. 3 lines 21 - 26 teaches the primary controller has a processor].
“…monitoring whether the first electronic controller is out of order; and generating, through a second electronic controller, a second vehicle control command based on the received sensing information if the first electronic controller is out of order.” [see Fuhrman col. 4 lines 37-49 teaches that when the fail detector in the secondary controller determines that the secondary 

With respect to claim 11, "The vehicle control method of claim 10, …" [see the above rejection for claim 10].
 "…wherein the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm used for generating the first vehicle control command." [see Fuhrman col. 3 lines 61-67 and col. 4 lines 1-10 teaches the secondary controller includes the fail detector/ decider module which monitors the primary controller for different types of failure; col. 5 lines 20- 26 teaches the secondary controller is not equipped to control features that are not required to operate the vehicle like the primary controller.  The Examiner is interpreting this to mean that the primary and secondary controllers use different algorithms because they control different features and generate different commands].
 
With respect to claim 12, "The vehicle control method of claim 11,…" [see the above rejection for claim 11].
"…wherein the generating of the second vehicle control command generates the second vehicle control command using sensing information…" [see Fuhrman col. 4 lines 37-49 teaches the microprocessor of the secondary 
"…or a combination of sensing information that is different from sensing information or a combination of sensing information used in the algorithm for the first electronic controller." [see Fuhrman col. 3 lines 61-67 and col. 4 lines 1-10 teaches the secondary controller includes the fail detector/ decider module which monitors the primary controller; col. 4 lines 11-36 teaches the data and software used by the secondary controller only implements a fraction of the features implemented in the primary controller.  The Examiner is interpreting this to mean that the secondary controller uses different sensor data because it has a fail detector feature that the primary controller does not have and it also uses some of the same sensor data because it maintains operation of critical features when the primary controller fails].
 
With respect to claim 13, "The vehicle control method of claim 10,…" [see above for the claim 10 rejection].
 "…further comprising: controlling a vehicle based on the first vehicle control command;…" [see Fuhrman col. 3 lines 50-60 teaches the primary controller generates vehicle control commands based on sensor data and sends the control commands to the vehicle actuator/ system. The Examiner is equating actuator to vehicle controller].
"…and controlling the vehicle based on the second vehicle control command if the first electronic controller is out of order." [see Fuhrman col. 4 lines 37-49 teaches that when the fail detector in the secondary controller determines that .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7-9 and 14-15 are rejected under 35 USC 103 over Fuhrman in view of Ricci et al. (US Patent 20130204493 A1), herein after referred to as Ricci.

With respect to claim 4, Fuhrman teaches, "The vehicle control apparatus of claim 2, [see the above 35 USC 102 rejection for claim 2].
"…wherein the second electronic controller generates, based on the sensing information, the second vehicle control command to be used for controlling along with the first vehicle control command the vehicle control apparatus comprises a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller,…" [see Fuhrman col. 3 lines 50-60 teaches the primary controller receives sensor data to generate a control command and send it to the vehicle actuators or systems for controlling operations; col. 4 lines 37-49 teaches the secondary controller receives sensor data to generate a control command and send it to the vehicle actuators or systems for controlling operations, if the first controller fails.  The Examiner is equating the vehicle actuator or systems for controlling operations with a vehicle controller].
Fuhrman does not teach, “…and the controller stops the first electronic controller from controlling the vehicle and controls the vehicle based on the second vehicle command if the first electronic controller is out of order.”
Ricci teaches, “…and the controller stops the first electronic controller from controlling the vehicle and controls the vehicle based on the second vehicle command if the first electronic controller is out of order.” [see Ricci paragraphs [0027] and [0171] teaches the vehicle's arbitration module switching primary control from the first processing module to the second if its not working properly.  The Examiner is equating the arbitration module to a vehicle controller and the processing module to an electronic controller].
As a result, the vehicle control apparatus with redundant electronic controllers, where the first and second controllers use different algorithms, as taught by Fuhrman, having a vehicle controller that switches primary control of the vehicle from the first controller if it fails to the second controller, as taught by Ricci, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having the vehicle controller decide which electronic controller the vehicle control apparatus should take commands from and having the first and second controllers use different algorithms adds a layer of protection against using a faulty controller  and further ensures safe operation of  the vehicle.  Fuhrman and Ricci are analogous art because they are in the same field of endeavor of error detection or correction of the data by redundancy in hardware.

With respect to claim 7, Fuhrman teaches, "The vehicle control apparatus of claim 1,…" [see the above 35 USC 102 rejection for claim 1].
Fuhrman does not teach, "…wherein the monitor determines whether the first electronic controller is out of order based on the received sensing information and the first vehicle control command."
Ricci teaches, "…wherein the monitor determines whether the first electronic controller is out of order based on the received sensing information and the first vehicle control command." [see Ricci paragraph [0174] teaches the health check module in each processing module performs testing or monitoring of the critical tasks controlled by the processing module to ensure each critical operation required to operate the vehicle is operating within predetermined or selected operating parameters and critical tasks include monitoring, controlling, and/or operating a critical system.  The Examiner is interpreting this to mean that the health check module has the ability to determine if a processing module is working properly based on the control command it generates after receiving sensor data. The processing module is equated to an electronic controller].
As a result, the vehicle control apparatus with redundant electronic controllers, where the controllers generate vehicle control commands based on sensor data and the second controller becomes the primary controller if the monitor detects failure in the first controller, as taught by Fuhrman, monitors the first controller for failure based on the command it generates after receiving sensor data, as taught by Ricci, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 
 
With respect to claim 8, Fuhrman teaches, "The vehicle control apparatus…” of claim 1 as referenced by claim 7 [see the above 35 USC 102 rejection for claim 1].
Fuhrman does not teach, "The vehicle control apparatus of claim 7, wherein the monitor determines whether the first electronic controller is out of order by comparing at least one of a torque sensor signal as the received sensing information and a target torque signal as the first vehicle control command with a pre-stored torque pattern."
Ricci teaches, the portion of the vehicle control apparatus of claim 7 that states “…wherein the monitor determines whether the first electronic controller is out of order based on the received sensing information and the first vehicle control command." [see the above rejection of claim 7].
"…wherein the monitor determines whether the first electronic controller is out of order by comparing at least one of a torque sensor signal as the received sensing information and a target torque signal as the first vehicle control command with a pre-stored torque pattern." [see Ricci paragraph [0174] teaches the health check module in each processing module 
As a result, the vehicle control apparatus with redundant electronic controllers, as taught by Fuhrman, where the monitor determines failure in the first controller by checking the control command it generates after receiving sensor data, more specifically torque sensor data, and compares it with pre-stored patterns of the control command of that function, as taught by Ricci, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because cross-checking the output command of the controller with a pre-established pattern of that command makes it easier to determine if the controller is faulty and further enhances the safe operation of the vehicle.  Fuhrman and Ricci are analogous art because they are in the same field of endeavor of error detection or correction of the data by redundancy in hardware.
 
With respect to claim 9, Fuhrman teaches, "The vehicle control apparatus of claim 1,…" [see the above 35 USC 102 rejection for claim 1].
Fuhrman does not teach, "…further comprising a vehicle controller configured to control a vehicle based on the first vehicle control command, wherein, if the first electronic controller is out of order, the vehicle controller stops the first electronic controller from controlling the vehicle and controls the vehicle based on the second vehicle control command."
Ricci teaches, "…further comprising a vehicle controller configured to control a vehicle based on the first vehicle control command, wherein, if the first electronic controller is out of order, the vehicle controller stops the first electronic controller from controlling the vehicle and controls the vehicle based on the second vehicle control command." [see Ricci paragraphs [0027] and [0171] teaches the vehicle's arbitration module switching primary control from the first processing module to the second if its not working properly.  The Examiner is equating the arbitration module to a vehicle controller and the processing module to an electronic controller].
As a result, the vehicle control apparatus with redundant electronic controllers, where the controllers generate vehicle control commands based on sensor data and the second controller becomes the primary controller if the monitor detects failure in the first controller, as taught by Fuhrman, having a vehicle controller that switches primary control of the vehicle from the first controller if it fails to the second controller, as taught by Ricci, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having the vehicle controller decide 
 
With respect to claim 14, Fuhrman teaches, "The vehicle control method of claim 13,…" [see above for the claim 13 rejection].
"…and the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller." [see Fuhrman col. 3 lines 61-67 and col. 4 lines 1-10 teaches the secondary controller includes the fail detector/ decider module which monitors the primary controller for different types of failure; col. 5 lines 20- 26 teaches the secondary controller is not equipped to control features that are not required to operate the vehicle like the primary controller.  The Examiner is interpreting this to mean that the primary and secondary controllers use different algorithms because they control different features and generate different commands]. 
 Fuhrman does not teach, "…wherein the monitoring determines whether the first electronic controller is out of order by comparing the received sensing information and the first vehicle control command with a pre-stored pattern,…" 
Ricci teaches, "…wherein the monitoring determines whether the first electronic controller is out of order by comparing the received sensing 
As a result, the vehicle control apparatus with redundant electronic controllers, as taught by Fuhrman, monitors the first controller for failure by comparing the command it generates after it receives sensor data with pre-stored patterns of that control command, as taught by Ricci, and the second controller uses a different algorithm from the first controller, as taught by Fuhrman, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because cross-checking the output command of the controller with a pre-established pattern of that command makes it easier to determine if the controller is faulty.  Also, it is beneficial for the backup controller to use a different algorithm from the first controller because if the failure in the first controller is due to software issues it prevents the backup controller from having a similar failure and further enhances the safe operation of the vehicle.  Fuhrman and Ricci are analogous 
 
With respect to claim 15, Fuhrman teaches, "The vehicle control method of claim 13,…" [see above 35 USC 102 rejection for claim 13].
Fuhrman does not teach, "…wherein the monitoring determines whether the first electronic controller is out of order by comparing a torque sensor signal as the received sensing information and a target torque signal as the first vehicle control command with a pre-stored torque pattern."
Ricci teaches, "…wherein the monitoring determines whether the first electronic controller is out of order by comparing a torque sensor signal as the received sensing information and a target torque signal as the first vehicle control command with a pre-stored torque pattern." [see Ricci paragraph [0174] teaches the health check module in each processing module performs testing or monitoring of the critical tasks controlled by the processing module to ensure each critical operation required to operate the vehicle is operating within predetermined or selected operating parameters and critical tasks include monitoring, controlling, and/or operating a critical system; paragraph [0135] teaches that critical systems include vehicle control system sensors and/or steering/torque sensors.  The Examiner is interpreting this to mean that the health check module has the ability to determine if a processing module is working properly based on the control command it generates after receiving torque sensor data and comparing that control command with a pre-
As a result, the vehicle control apparatus with redundant electronic controllers, where the controllers generate vehicle control commands based on sensor data and the second controller becomes the primary controller if the monitor detects failure in the first controller, as taught by Fuhrman, monitors the first controller for failure by comparing the command it generates after receiving torque sensor data with pre-stored patterns of torque control commands, as taught by Ricci, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because cross-checking the output command of the controller with a pre-established pattern of that command makes it easier to determine if the controller is faulty and further enhances the safe operation of the vehicle.  Fuhrman and Ricci are analogous art because they are in the same field of endeavor of error detection or correction of the data by redundancy in hardware.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N JACKSON whose telephone number is (571)272-7240.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A. Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/T.N.J./
Examiner, Art Unit 3664          
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664